DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Mitchell et al.(US 2014/0146303).
Considering claim 1 Mitchell discloses a method of operating a light detection and ranging (LIDAR) system(See Paragraph 77, fig. 5 i.e. a LIDAR system(504)) comprising: generating a beam of co-propagating, cross-polarized light using a first polarizing beam splitter(See Paragraph 13,62,78, fig. 5 i.e. generating a beam of co-propagating, cross-polarized light using a first polarizing beam splitter(524)); and determining at least one of a material characteristic or orientation of a target using the co-propagating, cross-polarized light(See Abstract, Paragraph 80,81, fig. 5 i.e. a detector(536) for determining at least one of a material characteristic or orientation(depth measurement, distance measurement) of a target(513) using the co-propagating, cross-polarized light).  
Considering claim 2 Mitchell discloses the method of claim 1, further comprising: splitting internally reflected light and light reflected from the target into a first output directed to a first detector and a second output directed to a second detector(See Paragraph 70,71, fig. 4 i.e. a polarization splitter(434) for splitting internally reflected light and light reflected from the target(420) into a first output directed to a first detector(435) and a second output directed to a second detector(436)). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11,12,22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by
Lee et al. (US 2020/0064482).
Considering Claim 11 Lee discloses a light detection and ranging (LIDAR) apparatus comprising: a first polarizing beam splitter configured to receive light at a first light input and a second light input and transmit co-propagating, cross-polarized light to a target(See Paragraph 85,88, fig. 7 i.e. an optical coupler2 (C2) configured to receive light at a first light input(λ1) and a second light input(λ2) and transmit co-propagating, cross-polarized light to a target(240)); a second polarizing beam splitter configured to split light reflected from the target into a transmitted output directed to a first detector and a transmitted output directed to a second detector(See Paragraph 88, fig. 7 i.e. a second polarizing beam splitter(PBS2) configured to split light reflected(Sr) from the target(240) into a transmitted output directed to a first detector(PD1,PD2,PD3 or PD4) (260a,260b,260c, or 260d) and a transmitted output directed to a second detector(PD1,PD2,PD3 or PD4)(260a,260b,260c, or 260d)); and a processing device configured to determine at least one of a material characteristic or an orientation of the target based on a comparison of a signal-to-noise ratio between signals from the first detector and the second detector(Paragraph 97,98, fig. 7 i.e. a processing device(280,290) configured to determine at least one of a material characteristic or an orientation of the target(distance to the target) based on a comparison of a signal-to-noise ratio(SNR) between signals from the first detector and the second detector(PD1,PD2,PD3 or PD4)(260a,260b,260c, or 260d)).  
Considering Claim 12 Lee discloses the apparatus of claim 11, further comprising: the first detector and the second detector configured to transmit signals to the processing device(Paragraph 97,98, fig. 7 i.e. the first detector(PD1,PD2,PD3 or PD4)(260a,260b,260c, or 260d) and the second detector(PD1,PD2,PD3 or PD4)(260a,260b,260c, or 260d) configured to transmit signals to the processing device(280,290)).  
Claim 22 is rejected for the same reason as in claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over
Mitchell et al.(US 2014/0146303) in view of Lee et al. (US 2020/0064482).
Considering Claim 3 Mitchell does not explicitly disclose the method of claim 1, further comprising: splitting light reflected from the target into a first output directed to a first detector and a second output directed to a second detector using a second polarizing beam splitter; and determining a reflectivity and/or orientation of the target based on a comparison of a signal-to-noise ratio between signals from the first detector and the second detector.
Lee teaches the method of claim 1, further comprising: splitting light reflected from the target into a first output directed to a first detector and a second output directed to a second detector using a second polarizing beam splitter(See Paragraph 88, fig. 7 i.e. splitting light(Sr) reflected from the target(240) into a first output directed to a first detector(PD1,PD2,PD3 or PD4) (260a,260b,260c, or 260d) and a second output directed to a second detector(PD1,PD2,PD3 or PD4)(260a,260b,260c, or 260d) using a second polarizing beam splitter(PBS2)); and determining a reflectivity and/or orientation of the target based on a comparison of a signal-to-noise ratio between signals from the first detector and the second detector(See Paragraph 97,98, fig. 7 i.e. determining a reflectivity and/or orientation of the target(240) based on a comparison of a signal-to-noise ratio(SNR) between signals from the first detector and the second detector(PD1,PD2,PD3 or PD4)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Mitchell, and have light reflected from the target to split into a first output directed to a first detector and a second output directed to a second detector using a second polarizing beam splitter; and determine a reflectivity and/or orientation of the target based on a comparison of a signal-to-noise ratio between signals from the first detector and the second detector, as taught by Lee, thus improving transmission signal quality by determining characteristics of the Target using SNR, as discussed by Lee (abstract).
Allowable Subject Matter
Claims 4-10,13-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637